Guy, J.:
Action 190 by Firemen’s Fund Insurance Company as plaintiff, to recover forty-two dollars premium for additional indorsement dated July 27, 1923, on a taxicab policy No. 662,558. Defense, general denial.
Action 191 by Greene & Goetschius, Inc., as plaintiff, to recover $975.60 for premium for additional indorsements dated September 8, 10 and 14, 1923, on the same policy. Defense, general denial.
Action 192 by Greene & Goetschius, Inc., as plaintiff, to recover $659.20 for premium for additional indorsements dated October 9, 11,17, 18, 22, 24 and November 19,1923, on same policy. Defense, general denial.
Action 193 by Greene & Goetschius, Inc., plaintiff, to recover $845.52 for premium for additional indorsement dated December 1, 1923, on same policy. Defense, general denial.
Each indorsement covered separate and distinct taxicabs.
Where different taxicabs are insured for two different beneficiaries as additional insurance under several and separate indorsements on a policy, each indorsement constitutes a separate contract of insurance. (4 Joyce Ins. [2d ed.] § 2485a; Corporation of the London Assurance v. Paterson, Downing & Co., 106 Ga. 538, 541-543; Donley v. Glens Falls Ins. Co., 184 N. Y. 107, 111.)
The fact that all the causes of action could, since the Civil Practice Act, be united in one complaint in the Supreme Court, provided that each indorsement was pleaded as a separate cause of action, does not defeat the assured’s right to plead each indorsement as a separate cause of action in the 'Municipal Court. (Akely v. Kinnicutt, 238 N. Y. 466, 471, 477.)
Judgments reversed and new trials ordered, with ten dollars costs in each case to appellants to abide the event.
All concur; present, Guy, O’Malley and Levy, JJ.